Citation Nr: 0935282	
Decision Date: 09/21/09    Archive Date: 10/02/09	

DOCKET NO.  06-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Baltimore, Maryland, that, in pertinent part, denied 
entitlement to the service connection for PTSD.  


FINDINGS OF FACT

1.  The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the allowance of this claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 
& Supp. 2009)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the 
VCAA throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing a condition in accordance with the provisions of 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.303(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the Veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

While more specific information considering the stressor 
experiences the Veteran has reported having had in service 
would be desirable, the Board finds that there is adequate 
evidence of record with which to make a decision at this 
time.  The Veteran has asserted that he served onboard the 
U.S.S. John F. Kennedy (CV-67) and was on the ship at the 
time of its collision with the U.S.S. Belknap (CG-26) in 
November 1975.  The Board finds no reason to question the 
Veteran's credibility with regard to his description of his 
stressors.  

The Veteran has a current diagnosis of PTSD and the PTSD has 
been reported to be related to his experiences while serving 
with the Navy during the Vietnam Era.  The record includes a 
March 2006 statement from a clinical psychologist at the VA 
Maryland Health Care System in Baltimore.  She noted the 
Veteran had first been diagnosed with PTSD at that location 
in December 2003.  She stated that the Veteran met the full 
criteria for a diagnosis of PTSD and was currently exhibiting 
numerous symptoms associated with PTSD.  The Board finds no 
reason to disagree with her or with the other reports of 
treatment and evaluation in the past several years.  

Accordingly, the Board finds that the Veteran has PTSD that 
is related to his experiences while serving with the Navy in 
the late 1970's.  


ORDER

Service connection for PTSD is allowed.  



	                        
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


